J. A17038/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                   v.                     :
                                          :
MIGUEL MALDONADO,                         :          No. 323 EDA 2018
                                          :
                        Appellant         :


         Appeal from the Judgment of Sentence, January 19, 2018,
           in the Court of Common Pleas of Philadelphia County
             Criminal Division at No. CP-51-CR-0008023-2015


BEFORE: PANELLA, P.J., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED NOVEMBER 13, 2019

      Miguel Maldonado appeals from the January 19, 2018 aggregate

judgment of sentence of 12 to 25 years’ imprisonment, followed by 7 years’

probation, imposed after a jury found him guilty of rape, aggravated indecent

assault, simple assault, and endangering the welfare of children – parent or

guardian.1 After careful review, we affirm.

      The lengthy factual history of this case was set forth by the trial court

in its Pa.R.A.P. 1925(a) opinion and need not be reiterated here. (See trial

court opinion, 7/19/18 at 2-8.)      In sum, appellant was convicted of the

aforementioned offenses following his violent rape and physical assault of his

ex-girlfriend while in the presence of their infant son.


1 18 Pa.C.S.A. §§ 3121(a)(1), 3125(a)(1), 2701(a)(1), and 4304(a)(1),
respectively.
J. A17038/19


              Procedurally, a criminal complaint against [appellant]
              was filed on June 9, 2015. Police found and arrested
              [appellant] on June 25, 2015. The court then
              scheduled a preliminary hearing on July 7 (or 16),
              2015, and on that date the Commonwealth was
              prepared to proceed but [appellant] was never
              brought down [from custody].         The court then
              scheduled and held an Indicting Grand Jury [(“IGJ”)]
              hearing (where the case was held for court) on
              August 7, 2015, an arraignment on August 28, 2015,
              a scheduling conference on September 11, 2015, and
              a 60-day IGJ discovery status hearing on April 12,
              2016. On all of those dates, Commonwealth was
              prepared to proceed.

              The court then scheduled and held a pre-trial
              conference on June 20, 2016. A trial was scheduled
              for June 22, 2016 and the Commonwealth was
              prepared to proceed on that date, but defense
              requested a six-day continuance (conceded as
              excludable time, which changed the adjusted run date
              to June 15, 2016). At a status hearing six days later
              on June 28, 2016, [appellant] rejected a plea offer and
              so the court scheduled a trial status hearing for
              January 11, 2017. At the status hearing upon joint
              request for a continuance, the court scheduled a
              scheduling conference for January 19, 2017. On
              January 19, 2017, upon joint request for a
              continuance, the court scheduled a [Pa.R.Crim.P.] 600
              motion hearing for September 11, 2017 and a trial
              date for September 12, 2017. On September 11,
              [2017,] the Court denied [appellant’s Rule] 600
              motion (but granted his motion to preclude late
              discovery) and after a jury trial, [appellant] was found
              guilty of [the aforementioned offenses] on
              September 1[5], 2017.

Id. at 8-9.




                                       -2-
J. A17038/19

      As noted, appellant was sentenced to an aggregate term of 12 to

25 years’ imprisonment, followed by 7 years’ probation, on January 19, 2018.

Appellant did not file any post-sentence motions. This timely appeal followed.2

      Appellant raises the following issue for our review:

            Did not the trial court erroneously deny appellant’s
            motion to dismiss pursuant to Pa.R.Crim.P. 600(A),
            where appellant was tried well beyond the
            rundate [sic] and the Commonwealth did not establish
            due diligence, as it failed to provide discovery in a
            timely manner?

Appellant’s brief at 3.

      Pennsylvania Rule of Criminal Procedure 600 provides, in relevant part,

that “[t]rial in a court case in which a written complaint is filed against the

defendant shall commence within 365 days from the date on which the

complaint is filed.” Pa.R.Crim.P. 600(A)(2)(a). The final day of that period is

called the “mechanical run date.”    Commonwealth v. Ramos, 936 A.2d

1097, 1101 (Pa.Super. 2007) (en banc), appeal denied, 948 A.2d 803 (Pa.

2008). If the proceedings are delayed for reasons enumerated in Rule 600,

then such periods may be excluded from the computation of time at the trial

court’s discretion, and the mechanical run date may be adjusted accordingly.

See Pa.R.Crim.P. 600(C)(1)-(3). If trial takes place beyond 365 days (plus

excludable time as set forth in Rule 600(C)), then the defendant is entitled to

dismissal with prejudice. See Pa.R.Crim.P. 600(D)(1).


2 The record reflects that appellant and the trial court have complied with
Pa.R.A.P. 1925.


                                     -3-
J. A17038/19

      Our standard of review of a trial court’s decision to deny a Rule 600

motion is well settled.

              In evaluating Rule [600] issues, our standard of
              review of a trial court’s decision is whether the trial
              court abused its discretion.           Judicial discretion
              requires action in conformity with law, upon facts and
              circumstances judicially before the court, after
              hearing and due consideration. An abuse of discretion
              is not merely an error of judgment, but if in reaching
              a conclusion the law is overridden or misapplied or the
              judgment exercised is manifestly unreasonable, or the
              result of partiality, prejudice, bias, or ill will, as shown
              by the evidence or the record, discretion is abused.

Commonwealth v. Leaner, 202 A.3d 749, 765-766 (Pa.Super. 2019)

(citation omitted; brackets in original), appeal denied, 2019 WL 2754197

(Pa. 2019).

              In determining whether an accused’s right to a speedy
              trial has been violated, consideration must be given to
              society’s right to effective prosecution of criminal
              cases, both to restrain those guilty of crime and to
              deter those contemplating it.           However, the
              administrative mandate of Rule 600 was not designed
              to insulate the criminally accused from good faith
              prosecution delayed through no fault of the
              Commonwealth.

              So long as there has been no misconduct on the part
              of the Commonwealth in an effort to evade the
              fundamental speedy trial rights of an accused,
              Rule 600 must be construed in a manner consistent
              with society’s right to punish and deter crime.

Ramos, 936 A.2d at 1100 (citation and brackets omitted).




                                         -4-
J. A17038/19

      This court has recognized that the determination of whether Rule 600

requires dismissal of charges against a defendant requires consideration of

the following three factors:

            First, Rule 600(A) provides the mechanical run date.
            Second, we determine whether any excludable time
            exists pursuant to Rule 600(C). We add the amount
            of excludable time, if any, to the mechanical run date
            to arrive at an adjusted run date.

            If the trial takes place after the adjusted run date, we
            apply the due diligence analysis set forth in
            Rule 600([D]). As we have explained, Rule 600[]
            encompasses a wide variety of circumstances under
            which a period of delay was outside the control of the
            Commonwealth and not the result of the
            Commonwealth’s lack of diligence. Any such period of
            delay results in an extension of the run date. Addition
            of any Rule 600[] extensions to the adjusted run date
            produces the final Rule 600 run date.             If the
            Commonwealth does not bring the defendant to trial
            on or before the final run date, the trial court must
            dismiss the charges.

Commonwealth v. Armstrong, 74 A.3d 228, 236 (Pa.Super. 2013)

(citations and internal quotation marks omitted; brackets in original),

affirmed, 107 A.3d 735 (Pa. 2014).

            Due diligence is a fact-specific concept that must be
            determined on a case-by-case basis. Due diligence
            does not require perfect vigilance and punctilious
            care, but rather a showing by the Commonwealth that
            a reasonable effort has been put forth. Reasonable
            effort includes such actions as the Commonwealth
            listing the case for trial prior to the run date to ensure
            that [defendant] was brought to trial within the time
            prescribed by Rule [600].




                                      -5-
J. A17038/19

Commonwealth v. Staten, 950 A.2d 1006, 1010 (Pa.Super. 2008) (citations

and internal quotation marks omitted).        “This Court will find that the

Commonwealth acted with due diligence if, prior to the expiration of the

[mechanical] run date, the prosecutor indicates readiness to try the case and

requests the earliest possible trial date[.]” Id. (citation omitted).

      In Commonwealth v. Mills, 162 A.3d 323 (Pa. 2017), our supreme

court addressed when time is properly excluded for speedy trial purposes. The

Mills court held that “time attributable to the normal progression of a case

simply is not [an excludable period of] ‘delay’ for purposes of Rule 600.” Id.

at 325.   The trial court must instead distinguish the “time necessary to

ordinary trial preparation [from] judicial delay arising out of the court’s own

scheduling concerns.” Id. Mills clearly stated that the time which passes in

the “normal progression of a case” must be included in the Rule 600

computation unless the Commonwealth can show it exercised due diligence

during the period or the record establishes that the judiciary or the defense

was responsible for the delay. Id.; Pa.R.Crim.P. 600(C).

      Here, appellant contends that “[n]o time other than the 6-day defense

request [for a continuance] was excludable” and the “Commonwealth’s

repeated failure to provide discovery constituted a lack of due diligence.”

(Appellant’s brief at 8-9.)   Consequently, appellant avers, the trial court

abused its discretion in denying his motion to dismiss pursuant to Rule 600(A).

(Id.) We disagree.



                                     -6-
J. A17038/19

      As recognized by the trial court, the complaint against appellant was

filed on June 9, 2015, and thus, the mechanical run date was 365 days later

– on June 9, 2016. Pa.R.Crim.P. 600(A)(2)(a). Because appellant’s trial did

not commence until September 12, 2017, the trial court was required to

examine whether any periods of excludable time existed, so as to create an

adjusted run date. See Pa.R.Crim.P. 600(C). The trial court properly found

22 excludable days, which resulted in an adjusted run date of July 1, 2016,

based on the following:

            [Appellant] was in hiding at the time of the complaint
            and was not arrested until June 25, 2015, despite
            diligent attempts by the police to locate him. There
            was also a defense continuance from June 22, 2016
            to June 28, 2016. The adjusted run date is therefore
            twenty-two days later than June 9, 2016, on July 1,
            2016.

Trial court opinion, 7/19/18 at 12.

      Thereafter, the trial court engaged in a due-diligence analysis pursuant

to Rule 600(D), concluding that the Commonwealth “was duly diligent

throughout the pendency of th[is] case” and was “prepared to proceed at each

listing.” (Id. at 11, 13.) The record supports a finding that the 438-day delay

between July 1, 2016, the adjusted run date, and September 12, 2017, the

first day of trial, were not attributable to the Commonwealth. Specifically, the

trial court found that:

            although the trial did not occur until September 12,
            2017, there was a significant amount of excusable
            time that sanctions this delay.       There were no
            Commonwealth continuances at any time, and every


                                      -7-
J. A17038/19


            date set was due to court scheduling (which is not
            attributable to the Commonwealth). See Mills, 162
            A.3d at 325. [Appellant] acknowledged during the
            hearing that in “this case admittedly, there were no
            trial continuances, at least where the Commonwealth
            represented on the record to my knowledge that the
            complainant was unavailable.” The Commonwealth
            noted during the same hearing that “all of the time is
            excludable” and that “we were ready to go at every
            trial listing.” Since the Commonwealth did not fail to
            exercise due diligence during this time, it should be
            omitted from the final Rule 600 computation.

            There was an issue of whether the Commonwealth
            was truly ready for some of the court listings as
            [appellant] argued that they were still providing
            discovery    two    months   before  trial.     The
            Commonwealth addressed this issue and argued that
            “discovery is a continuing and an ongoing process”
            and that it was the Commonwealth who had reached
            out to [appellant] to make sure that they had
            everything a month in advance of trial and provided
            additional     information    immediately     upon
            request.[Footnote 1]

                  [Footnote 1] Although the court denied
                  [appellant’s Rule] 600 motion, it did grant
                  [his]    request     to   preclude      the
                  Commonwealth’s most recent batch of
                  shared discovery (consisting of interviews
                  and possible testimony from an additional
                  Commonwealth witness) from the trial as
                  it had been shared less than a month
                  before trial.

Id. at 12-13 (citations to notes of testimony omitted).

      Here, we can find no reason to disturb the trial court’s finding that the

Commonwealth acted with sufficient due diligence in bringing appellant to trial

and, accordingly, discern no abuse of discretion on the part of the trial court

in this regard. We specifically note that, with regard to the judicial delay in


                                     -8-
J. A17038/19

this case, it is well settled that “judicial delay can support the grant of an

extension of the Rule 600 run date.” Commonwealth v. Trippett, 932 A.2d

188, 197 (Pa.Super. 2007) (citations omitted). This is particularly true where,

as here, there is no indication that the trial court did not schedule the criminal

proceedings at the earliest possible date consistent with the trial court’s

business or that the Commonwealth contributed to the delay in any way.

Based on the foregoing, we find that appellant’s Rule 600 challenge merits no

relief.

          Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 11/13/19




                                      -9-